This cause is pending before the court on the certification of conflict by the Court of Appeals for Franklin County. Appellants’ merit brief was due December 28, 1994. It appears from the records of this court that appellants have not filed a merit brief in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.